DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. The Applicant argues that the combined teachings of Linberg and Matos does not disclose reducing false classifications and increasing true classifications. The Applicant further notes that the purpose of this reduction/increasing element is in order to increase the intelligence of the system for the purpose of adapting the computed proposal (see Applicant’s arguments). The Examiner notes that the art of Matos, specifically Par. 0580-0585 and Fig 62, show that the system classifies and monitors events and then makes adaptations to the system to increase the accuracy or intelligence of the system, therefore coving the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SKYLAR LINDSEY CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        11/23/2021

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792